DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers filed August 23, 2019.  Currently, claims 46-56 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn in view of the amendments to the claims to require that the primer is labeled with a fluorophore or a radiolabel.  
The 102 rejections have been withdrawn in view of the amendment to the claims that require the primer is labeled with a fluorophore or a radiolabel.  
	
Priority
This application claims priority to 15/174,038 and 13/576,740 and is a 371 of PCT/US2011/023777, filed February 4, 2011 and claims priority to provisional application 61/302,059.

Drawings
The drawings are acceptable. 

	
Maintained Rejections


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 46-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over NEB Catalog in view of Rothstein et al. (1994) PNAS USA 91: 4155-4159.
The claims are directed to a primer pair with an upstream and downstream primer.  The claim contains additional language that set for the intended use of the kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
8 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid primers with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  The claimed oligonucleotides comprises a CCG repeat segment that contains less than four consecutive CCG triplet repeats and hybridizes to the junctions.

Claims 51, 56 are directed to a primer consisting essentially of SEQ ID NO: 19.  
<400> 19
cgccgccgac gccgccgcc
SEQ ID NO: 19 is 19 nucleotides in length.  NEB teaches every possible 24mer.   Thus the 24-mer consists essentially of or comprises SEQ IN DO: 19 of the instant application. 
Claims 52, 56 are directed to a primer consisting essentially of SEQ ID NO: 46.  
<400> 46
ggcggcggag gcggcggcg
SEQ ID NO: 46 is 19 nucleotides in length.  NEB teaches every possible 24mer.  
	The oligonucleotides of NEB would be able to function for the intended uses of amplifying a portion of the CGG repeat tract, full mutation or permutation (limitations of Claims 46, 47, 48).  
	The oligonucleotides of NEB would also encompass CGGCGGAAAAAAAAAAAAAAAAAA which comprise a second nucleotide sequence with no homology to the FRM1 gene (limitations of Claim 49). Similarly the oligonucleotides of NEB would encompass CCGCCGAAAAAAAAAAAAAAAAAA which comprise additional nucleotides adjacent to the repeat tract.  
CCGACCGAAAAAAAAAAAAAAAAAA is also a 24 mer encompassed by Claim 53 which is taught by NEB.  
Thus, the prior art inherently teaches each and every structural limitation of the instant claim.  


The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al. The method used by Rothstein et al. utilizes a reporter group (fluorecein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase); p. 4156, first column). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by the NEB catalog so as to have included a reporter group in order to provide a more complete set of reagents for universal detection and visualization of DNA fragments.
Response to Arguments
The response traverses the rejection.  The response asserts a person of ordinary skill in the art would not have known which primer to select out of the large number of molecules to use as a primer for amplifying all or a portion of a CGG repeat.  This argument has been considered but is not convincing because the intended use of the primer pair does not change the structure of the claimed primer pair.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here the prior art teaches a genus of primer pairs that are capable of performing the intended use of amplifying.  

The response argues that Rothstein does not disclose the FMR1 gene or any potential target regions within the FMR1 gene.  This argument has been reviewed but is not convincing.   Rothestein is directed to a method of labeling primers.  The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al.  NEB specifically provides the motivation to use the Rothstein labeling method for universal detection and visualization of DNA fragments.  This is an explicit blaze mark.  NEB could not have provided a more clear road map unless they copied the teachings of Rothstein in the catalog.  The ordinary artisan would have been motivated to have labeled the primers of NEB for universal detection and visualization of DNA fragments using the method of Rothstein.  
Thus for the reasons above and those already of record, the rejection is maintained.

Claims 46-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tassone et al. (J. of Molecular Diagnostics, Vol. 10, No. 1, pages 43-49, January 2008) in view of Van Eijk et al. (US 2003/0190645, October 2003).
	Tassone et al. teaches analysis of expanded alleles of the FMR1 gene in newborn and high risk populations.  Tassone teaches that the FMR1 alleles that exceed 200 CGG repeats are considered the full mutations.  Smaller expansions of 55-200 CGG repeats are the premutations of the FMR1 gene.  Tassone teaches using chimeric CGG-targeted primers to allow rapid determination of the allele status of all males and females.  The method of Tassone then analyzes PCR sizing (see page 45, col. 2).  Tassone teaches the chimeric CGG—targeted primer in conjunction with betaine-based PCR allows rapid determination of the allele status of all males and females, including those females with a single band on standard PCR regardless of the number of CGG repeats.  Tassone teaches that the 3’ portion of the primer that is unique is used for the purpose of subsequent rounds of PCR amplification.  Tassone teaches that samples that yielded standard primer PCR products with a single normal band for females or the absence of a normal band for males were subjected to a second PCR screen with the upstream primer and the CCG_chimeric primer (page 45, col. 2).  
	Tassone does not specifically teach the use of a primer pair that hybridizes to the junction between the 3' end of the CGG repeat tract in the FMR1 gene and sequence directly 3' thereto or the 5' end of the CGG repeat tract in ’he FMR1 gene and the sequence directly 5’ thereto.  

	Therefore, at the time the invention was made, it would have been prima facie obvious to have primer pairs for the FMR1 repeat taught by Tassone using the primer design method of Van Eijk.   The ordinary artisan would have been motivated to have .  
Response to Arguments
	The response traverses the rejection.  The response asserts Tassone teaches analyzing the CGG repeat tract in the 5’UTR of the FMR1 gene using a different method and different primers.  This argument has been reviewed.  The rejection above suggests it would obvious to modify this method for the benefits taught by VanEijk.  
	The response then argues VanEijk does not provide teachings to arrive at the claimed invention.  The response argues that the RAMP primers of Van Eijk comprise a repeat portion that is complementary to the repeat and an anchor region that is complementary to the target.  The response argues that while Van Eijk teaches the RAMP primer may contain 2-4 repeats and the repeats may be 3 nucleotides in length, this is not a teaching of which primer designs may provide strong detection signals.  

	The response concludes that the person skilled in the art would not have been provided any teaching, suggestion or motivation to arrive at the claimed invention.  The ordinary artisan would have been motivated to modify the Tassone CGG repeat detection method with the trinucleotide repeat detection method of Van Eijk for the benefits taught by Van Eijk.  
	The response appears to point to the specification for unexpected results.  The response argues that Applicant found that primers containing fewer consecutive CCG trinucleotide repeats had higher amplification efficiency.  MPEP 716.02(a)-(g) provides that a showing of unexpected results must be commensurate in scope with the claimed Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  
	Here the results provided in the specification are not commensurate in scope with the claims. The claims are broadly drawn to any downstream or upstream primer that comprises a CCG repeat segment that contains less than four consecutive CCG triplet repeats.  The response appears to point to FMRIR_9 which had results that were “comparable” or better than results obtained from the FMRIR primer.  The claims are not limited to FMRIR_9 (SEQ ID NO: 73).  Thus, the claims are not commensurate in scope with the proposed unexpected results.  
	Moreover, Table 8 appears to provide evidence that conditions are important.  In Conditions 9 and 10 which are the same primers, the results are worse.  Thus, deaza-dGTP and % dGTP/GTP appear to affect the overall results.  This is not a limitation of the instant claims, the claims are not commensurate in scope with the unexpected results. 
	The FMR1R reverses primer appears to have 4 CCG repeats within the primer.  Thus, this primer does not appear to be within the scope of the claims despite being claimed in Claim 51 and 56.  
	Further the results do not provide that the results were greater than those which would be expected or that the results are of statistical and practical significance.  The results the response points to provides that the results are “comparable” or better in 
	According to Table 7, primer FMR1R (Seq 3) has 4 CCG; FMR1R_7 (Seq 71) has 5 CCG repeats; FMR1R_8 (Seq 72) has 6 CCG; and FMR1R_9 (SEQ 73) has 3 consecutive CCG repeats and FMR1R_10 (SEQ 74) has 2 consecutive CCG repeats.  The response argues that less than 4 has unexpected properties.  It is noted that are no results in the FMR1R_10 conditions.  Thus, it is unclear that 2 consecutive CCG provides any benefits.  The results of FMR1R_7 provides the primer having 5 CCG repeats has comparable or better results than the FMR1R primer having 4.  Thus, the general guidance that fewer CCG repeats does not indicate a trend to better results. .  
	Thus for the reasons above and those already of record, the rejection is maintained.



Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 15, 2021